                    Case 2:18-cv-00086-BHS Document 157-2 Filed 01/21/20 Page 1 of 7




1                                                                    The Honorable Benjamin H. Settle               Formatted: Right

2

3

4

5

6
                                 UNITED STATES DISTRICT COURT
7                               WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
8

9    DALE SKYLLINGSTAD, individually,                   Case No. 2:18-cv-00648-BHS
10                 Plaintiff,                           AMENDED COMPLAINT FOR                                       Formatted: Left
                                                        DAMAGES
11         v.

12   NATIONAL RAILROAD PASSENGER
     CORPORATION d/b/a AMTRAK,
13
                   Defendant.
14

15                              1.      IDENTIFICATION OF PARTIES

16          1.1     Plaintiff, Dale Skyllingstad, is an adult U.S. citizen, and resident of the State of

17   Washington.

18          1.2     Defendant, NATIONAL RAILROAD PASSENGER CORPORATION a/k/a

19   AMTRAK (AMTRAK), is a corporation organized and existing under the laws of the United States

20   of America with a principal place of business in Washington, D.C. Defendant AMTRAK has an

21   office for the transaction of business, and transacts business in King County, Washington.

22          1.3     There may be unknown entities or “John Does” who may be at fault and when their

23   identification becomes known, these pleadings may be amended accordingly. This may include

24   but is not limited to those entities owning the tracks or cars, as well as those entities involved in
                                                                                 LUVERA LAW FIRM
                                                                                    ATTORNEYS AT LAW
      AMENDED COMPLAINT FOR DAMAGES - 1
                                                                          6700 COLUMBIA CENTER • 701 FIFTH AVENUE
                                                                                SEATTLE, WASHINGTON 98104
                                                                                       (206) 467-6090
                     Case 2:18-cv-00086-BHS Document 157-2 Filed 01/21/20 Page 2 of 7




1    the design or construction of the route, or in the operation of rail service, directly or through
2    contractors and agents, such as Central Puget Sound Regional Transit Authority, a/k/a Sound
3    Transit, a Washington municipal corporation, and/or the Washington State Department of
4    Transportation, a/k/a WSDOT.
5                                 2.      JURISDICTION AND VENUE
6             2.1    The court has federal question jurisdiction over the claims asserted herein pursuant
7    to 28 U.S.C. § 1331, because, on information and belief, AMTRAK is a congressionally
8    incorporated corporation, over half of whose capital stock is owned by the federal government.
9    Venue is proper in the Western District of Washington pursuant to 28 U.S.C. § 1391 because a
10   substantial part of the events or omissions giving rise to the claim occurred in this district, and
11   AMTRAK is subject to the court’s personal jurisdiction with respect to this claim.
12                                3.      NATURE OF OCCURRENCE
13            3.1.   On and before December 18, 2017, Defendant AMTRAK was a corporation doing
14   business as a common carrier engaged in the transportation of passengers between various
15   destinations in the states of Washington and Oregon.
16            3.2    On December 18, 2017, Defendant AMTRAK through its employees and/or agents,
17   operated, managed, maintained, supervised, owned, designed, constructed and/or controlled
18   AMTRAK Train No. 501, which originated in Seattle, Washington and was destined for other
19   stops.
20            3.3    At approximately 7:33 a.m., AMTRAK Train No. 501 traveled on a segment of                      Formatted: Indent: First line: 0.5"
                                                                                                                    Deleted: Defendant marketed and sold plaintiff a ticket for the
21   railroad track about 40 miles south of Seattle, Washington that was operated, managed,                         inaugural run of AMTRAK Train No. 501 in Washington. On the
                                                                                                                    morning of December 18, 2017, plaintiff boarded AMTRAK Train
                                                                                                                    No. 501 as a passenger at the King Street Station in Seattle,
22   maintained, supervised, owned, designed, constructed and/or controlled, or contracted to operate,              Washington. …¶
                                                                                                                    ¶
                                                                                                                      3.4
23   manage, maintain, supervise, own and/or control by Defendant AMTRAK. AMTRAK Train No.                          Deleted: ¶
                                                                                                                     3.4
24
                                                                                 LUVERA LAW FIRM
                                                                                    ATTORNEYS AT LAW
      AMENDED COMPLAINT FOR DAMAGES - 2
                                                                          6700 COLUMBIA CENTER • 701 FIFTH AVENUE
                                                                                SEATTLE, WASHINGTON 98104
                                                                                       (206) 467-6090
                    Case 2:18-cv-00086-BHS Document 157-2 Filed 01/21/20 Page 3 of 7




1    501 was operated by employees and/or agents of Defendant AMTRAK.
2           3.4     A sharp and dangerous curve existed on this segment where the railroad track                     Deleted: 5


3    crossed over I-5 from west to east.
4           3.5     On December 18, 2017, at approximately 7:33 a.m., AMTRAK Train No. 501                           Deleted: 6


5    approached the curve and bridge crossing I-5 at a speed greatly exceeding the authorized, posted,
6    safe and lawful speed limit for this segment of the track.
7           3.6     AMTRAK Train No. 501 derailed through the curve and at the bridge crossing I-5,                  Deleted: 7


8    causing serious injuries to plaintiff and other passengers on board the train.
9           3.7     As a result of derailment, Plaintiff was traumatized and hospitalized for care and               Deleted: 8


10   treatment.
11          3.8     At all times relevant to this accident, Defendant AMTRAK equipped AMTRAK                         Deleted: 9


12   Train No. 501 with a Positive Train Control system (hereinafter “PTC”), but knowingly failed to
13   make the system operable.
14          3.9     In 2008, Congress enacted the Rail Safety Improvement Act of 2008 (RSIA), which                  Deleted: 10


15   requires passenger railroads to install a PTC system no later than the end of 2015.
16          3.10    The PTC systems mandated by Congress were designed specifically to increase                      Deleted: 11


17   safety and prevent derailments caused by excessive speeds, among other purposes.
18          3.11    PTC provides real-time information to train crew members about, among other                      Deleted: 12


19   things, the areas in which a train must be slowed or stopped and the speed limits at approaching
20   curves and other reduced-speed locations.
21          3.12    PTC also warns the train crew of the train’s safe braking distance in curved or                  Deleted: 13


22   reduced-speed locations and displays the same on screens inside the locomotive’s cab.
23

24
                                                                                  LUVERA LAW FIRM
                                                                                      ATTORNEYS AT LAW
      AMENDED COMPLAINT FOR DAMAGES - 3
                                                                           6700 COLUMBIA CENTER • 701 FIFTH AVENUE
                                                                                 SEATTLE, WASHINGTON 98104
                                                                                        (206) 467-6090
                    Case 2:18-cv-00086-BHS Document 157-2 Filed 01/21/20 Page 4 of 7




1           3.13    If the engineer does not respond to the ample warnings and on-screen displays, the                 Deleted: 14


2    PTC system will automatically activate the brakes and safely slow or stop the train.
3           3.14    At all times relevant hereto, PTC systems were affordable, available, feasible, and                Deleted: 15


4    intended to improve safety.
5           3.15    Defendant AMTRAK knowingly and intentionally failed to utilize an operable PTC                     Deleted: 16


6    or similar safety control system on the AMTRAK Train No. 501 and the segment of railroad track
7    where this tragic and preventable derailment occurred.
8           3.16    The failure to have PTC was a factor that caused AMTRAK Train No. 188 to derail                    Deleted: 17


9    in Philadelphia, Pennsylvania, in 2015 and to cause other derailments, collisions and injuries
10   known to defendant.
11          3.17    The NTSB has been recommending train control systems for safety for years. Prior                   Deleted: 18


12   to December 18, 2017, Defendant AMTRAK knew that PTC systems safeguarded their
13   transportation system, prevented derailments, and precluded passenger injuries.
14          3.18    Defendant AMTRAK failed to use available train control systems and other safety                    Deleted: 19


15   technologies that would have prevented the derailment and injuries to their passengers, and failed
16   to warn passengers and the public it was marketing, selling, and operating commercial
17   transportation without this long-recommended safety device.
18                                  4.      NATURE OF LIABILITY
19          4.1     Plaintiff’s injuries, damages, and losses were proximately caused by Defendant
20   AMTRAK’s wrongful conduct under common law, federal and state statutes and regulations,
21   rendering defendant liable and at fault for all injuries and damages.                                             Deleted: and the Washington Consumer Protection Act,


22

23

24
                                                                                    LUVERA LAW FIRM
                                                                                       ATTORNEYS AT LAW
      AMENDED COMPLAINT FOR DAMAGES - 4
                                                                             6700 COLUMBIA CENTER • 701 FIFTH AVENUE
                                                                                   SEATTLE, WASHINGTON 98104
                                                                                          (206) 467-6090
                    Case 2:18-cv-00086-BHS Document 157-2 Filed 01/21/20 Page 5 of 7




1           4.2     On December 18, 2017, Defendant AMTRAK, through its agents and/or
2    employees, was a common carrier and owed passengers the highest duties of care, as well as duties
3    of ordinary and reasonable care.
4           4.3     Defendant AMTRAK, through its agents and/or employees, was at fault and
5    violated the highest duty of care, including but not limited to one or more of the following ways:
6           a.      Failed to slow its train when it knew or should have known that the speed
                    was too fast for the sharp and dangerous curve;
7
            b.      Operated the train in excess of the authorized, posted, safe, and lawful speed
8                   limit;
9           c.      Failed to install and render operable proper train-control safety and speed
                    systems;
10
            d.      Operated the train without keeping a safe and proper lookout;
11
            e.      Failed to comply with Defendant’s own operational and safety plan, rules,
12                  standards, and procedures;
13          f.      Failed to comply with the applicable federal standards of care, including,
                    but not limited to, the failure to comply with applicable federal statutes or
14                  regulations;
15          g.      Failed to properly train its agents and/or employees in the safe operations
                    of the train;
16
            h.      Failed to properly supervise its agents and/or employees in the proper
17                  operation of the train.
18          4.4     Defendant AMTRAK is also liable for punitive and/or exemplary damages under
19   choice of law principles for the reckless and/or willful disregard of the rights and safety of the
                                                                                                                    Deleted: 4.5 Defendant AMTRAK failed to provide material
20   passengers and the public.                                                                                     information to Dale Skyllingstad, thus acting unfairly or deceptively
                                                                                                                    in trade or commerce in violation of the Washington Consumer
                                                                                                                    Protection Act, RCW 19.86. et seq., including, but not limited to, the
21                                                                                                                  failure to inform him that: ¶
                                                                                                                    a. Its engineer had insufficient experience and training to safely
                              5.        INJURIES, HARM AND DAMAGES                                                  operate AMTRAK Train No. 501 on the route originating in Seattle
22                                                                                                                  on December 18, 2017;¶
                                                                                                                    ¶
            5.1     As a direct and proximate result of one or more of the above acts and/or omissions              b. AMTRAK operated the train with an assistant conductor who
23                                                                                                                  was neither certified nor qualified; ¶
                                                                                                                    ¶
     of the Defendant AMTRAK, Plaintiff has suffered physical and emotional injuries, including but                 c. AMTRAK operated the train without enabling and/or providing
24                                                                                                                  a fully operational PTC or other safety devices.¶
                                                                                 LUVERA LAW FIRM
                                                                                    ATTORNEYS AT LAW
      AMENDED COMPLAINT FOR DAMAGES - 5
                                                                          6700 COLUMBIA CENTER • 701 FIFTH AVENUE
                                                                                SEATTLE, WASHINGTON 98104
                                                                                       (206) 467-6090
                    Case 2:18-cv-00086-BHS Document 157-2 Filed 01/21/20 Page 6 of 7




1    not limited to broken bones and internal injuries requiring past and future medical care, disability,
2    loss of enjoyment of life, pain, anxiety, distress and emotional trauma, physical impairment and
3    disfigurement, pecuniary and economic losses, and other injuries, harm, and noneconomic
4    damages which are ongoing and the total amount of which will be proven at trial.
5                                                                                                                    Deleted: 5.2 Plaintiff has suffered injury and damages, including
                                                                                                                     loss of business or property as a result of Defendant AMTRAK’s
                                                                                                                     violation of the Consumer Protection Act.
6                                       6.      RELIEF CLAIMED
7           6.1     Plaintiff claims all economic and non-economic damages along with all
8    compensatory, pecuniary, and exemplary damages.
9           6.2     Plaintiff reserves the right to seek other damages as appropriate.                               Deleted: 6.2 Plaintiff claims all fees and expenses, including
                                                                                                                     attorney fees, treble damages, prejudgment interest and all other
                                                                                                                     damages recoverable under Washington’s Consumer Protection Act.¶
10          WHEREFORE, Plaintiff prays for judgment against Defendant, NATIONAL RAILROAD                             6.3 Plaintiff seeks injunctive relief to protect the public.¶
                                                                                                                     Deleted: 4
11   PASSENGER CORPORATION d/b/a AMTRAK, in such amount as will be proven at the time of
12   trial, together with such other and further relief as the jury or court deems appropriate.
13          DATED this ______ day of ____________________, 2019.                                                     Deleted: 3rd day of May, 2018


14                                                 LUVERA LAW FIRM
15                                                 /s/ Robert N. Gellatly
                                                   Robert N. Gellatly, WSBA 15284
16                                                 David M. Beninger, WSBA 18432
                                                   Andrew Hoyal, WSBA 21349
17                                                 6700 Columbia Center
                                                   701 Fifth Avenue
18                                                 Seattle, WA 98104
                                                   Telephone: (206) 467-6090
19                                                 robert@luveralawfirm.com
                                                   david@luveralawfirm.com
20                                                 andy@luveralawfirm.com
21                                                 Sean P. Driscoll
                                                   Kristofer S. Riddle
22                                                 (Limited Admission Pursuant to APR 8(b))
                                                   Clifford Law Offices, P.C.
23                                                 120 North LaSalle Street, Suite 3100
                                                   Chicago, Illinois 60602
24
                                                                                  LUVERA LAW FIRM
                                                                                     ATTORNEYS AT LAW
      AMENDED COMPLAINT FOR DAMAGES - 6
                                                                           6700 COLUMBIA CENTER • 701 FIFTH AVENUE
                                                                                 SEATTLE, WASHINGTON 98104
                                                                                        (206) 467-6090
              Case 2:18-cv-00086-BHS Document 157-2 Filed 01/21/20 Page 7 of 7




1                                 Telephone: 312-899-9090
                                  Facsimile: 312-251-1160
2                                 Email: spd@cliffordlaw.com
                                         ksr@cliffordlaw.com
3
                                  Attorneys for Plaintiff Skyllingstad
4                                                                                                 Deleted: CLIFFORD LAW OFFICES, P.C.¶
                                                                                                  Robert A. Clifford¶
                                                                                                  Kevin P. Durkin¶
5                                                                                                 Sean P. Driscoll¶
                                                                                                  (pending issuance of order granting motion to be
                                                                                                  filed for Limited Admission Pursuant to APR 8(b)) ¶
6                                                                                                 120 N. LaSalle Street, 31st Floor¶
                                                                                                  Chicago, Illinois 60602¶
                                                                                                  Telephone: (312) 899-9090¶
7                                                                                                 Telephone: (312) 251-1160¶
                                                                                                  rac@cliffordlaw.com¶
                                                                                                  kpd@cliffordlaw.com¶
8                                                                                                 spd@cliffordlaw.com¶
                                                                                                  ¶
                                                                                                     Attorneys for Plaintiff Skyllingstad¶
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                               LUVERA LAW FIRM
                                                                  ATTORNEYS AT LAW
     AMENDED COMPLAINT FOR DAMAGES - 7
                                                        6700 COLUMBIA CENTER • 701 FIFTH AVENUE
                                                              SEATTLE, WASHINGTON 98104
                                                                     (206) 467-6090
